Citation Nr: 0127788	
Decision Date: 12/31/01    Archive Date: 01/03/02

DOCKET NO.  97-13 618A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss.

2.  Entitlement to service connection for traumatic cervical 
arthritis claimed as upper back and neck pain.

3.  Entitlement to an increased rating for residuals of a 
fracture of the right fifth metatarsal currently rated as 10 
percent disabling.

4.  Entitlement to a compensable rating for scars of the 
scalp and face currently rated as zero percent disabling.



REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran had active military service from August 1956 to 
January 1961.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a July 1996 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.

On his substantive appeal received in May 1997, the veteran 
claimed entitlement to service connection for the additional 
disorders of loss of the senses of smell and taste.  Those 
issues were addressed by the RO in a decision dated in May 
1998 at which time service connection for loss of the senses 
of smell and taste was denied.  The veteran did not file a 
notice of disagreement with that decision and that issue is 
not before the Board at this time.



FINDINGS OF FACT

1.  The veteran has a bilateral hearing loss which was caused 
by trauma in service.

2.  The veteran has arthritis of the cervical spine which was 
caused by trauma in service.

3.  The veteran has service-connected residuals of a fracture 
of the right fifth metatarsal productive of no more than 
moderate impairment of the foot.

4.  The veteran has service-connected scars of the scalp and 
face without medical evidence of tenderness, pain, poor 
nourishment, or ulceration and which are no more than 
slightly disfiguring.



CONCLUSION OF LAW

1.  The veteran has a bilateral hearing loss with tinnitus 
which was incurred as a result of an injury in service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§  3.102, 3.303, 3.385 (2001).

2. The veteran has cervical traumatic arthritis which was 
incurred as a result of an injury in service.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§  3.102, 
3.303 (2001).

3.  The criteria for an increased rating for residuals of a 
fracture of the right fifth metatarsal are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a Diagnostic 
Codes 5284, 5165, 5166, 5167 (2001).

4.  The criteria for a compensable rating for the veteran's 
service-connected scars of the scalp and face are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.118, Diagnostic 
Codes 7800, 7803, 7804, 7805 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records reveal that the veteran was injured 
in an automobile accident in September 1960.  He sustained 
multiple abrasions and lacerations of the head and scalp, a 
concussion and a scalp fracture.  He was unconscious for 
about one week.  There was a fragmented fracture of the first 
cuneiform of the right foot and a fracture of the fifth 
metatarsal bone.  On regaining consciousness, he reported 
headaches and flashes of light in all visual fields.  X-rays 
of the cervical spine were negative.

On VA examination in May 1961, the veteran complained of 
headaches two or three times a week, spots in front of his 
eyes, pain in the right foot, and some limitation of motion 
of the right ankle.  Examination revealed a Y shaped 21/2 x 11/4 
inch scar on the uppermost portion of the center of the 
scalp.  The scar was white, non-tender, non-fixed, non-
depressed and covered by the hair. There was a 3/4 x 1/4 inch, 
almost invisible, non-disfiguring, white, non-tender, non-
fixed, non-depressed scar on the right side of the chin.  No 
other scars were visible on the face.  There was a scar on 
the posterior aspect of the right heel and some limitation of 
motion of the right ankle.  Motion of the toes was normal and 
the feet were otherwise normal.  Skull x-rays revealed no 
pathological intracranial calcifications.  X-rays of the 
right foot revealed some deformity of the first cuneiform 
bone, most likely representing sequela of an injury.  The 
remaining findings were not remarkable.  Diagnoses included 
scars of the scalp and face and traumatic deformity of the 
first cuneiform.

In a rating action in June 1961, service connection was 
granted for disabilities including cerebral contusion rated 
as 30 percent disabling, fracture of the right fifth 
metatarsal and scars of the face and scalp.  Each of those 
disabilities was rated as zero percent disabling.

On VA examination in October 1964, the veteran's complaints 
included right foot pain.  Examination revealed a quarter 
sized depression in the area between the frontal-parietal 
region and the midline.  The hair abundantly surrounded the 
depression and it was nontender.  There was a Y shaped 21/2 x 1/4 
inch scar in the center of the scalp.  The scar was white, 
non-tender, non-fixed, non-depressed and covered by the hair.  
There was a 3/4 x 1/4 inch, almost invisible, non-disfiguring, 
white, non-tender, non-fixed, non-depressed scar on the right 
side of the chin.  No other scars were visible on the face.  
No foot disorder was reported.  Hearing appeared to be 
normal.  Similar findings were reported on VA examination in 
October 1965.

Records from a private medical clinic reflect treatment of 
the veteran from June 1995 to February 1997.  In June 1995, 
the veteran was seen complaining of neck and low back pain.  
He stated that he had had neck pain for a long time and that 
he had used physical therapy for neck pain in the past.  
Examination revealed that he had full range of motion of the 
neck.  The assessment was chronic neck pain and acute low 
back pain.

On audiometric evaluation in March 1996, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
55
70
90
LEFT
15
20
60
60
60

It was reported that speech discrimination ability was 
excellent bilaterally.  Acoustic reflex test indicated 
cochlear dysfunction.

On VA examination in May 1996, it was reported that the 
veteran had a 0.5 by 1/16 inch white, non-depressed, non-
tender scar on the right chin covered by his beard.  There 
was a depression in the vertex of the skull which measured 
1.25 inches in diameter.  No significant scar was noted in 
that area.  He also had several scars from the removal of 
basal cell cancers including one on the right forehead which 
measured 1.5 by .75 inches and was slightly depressed, 
pinkish and non-tender. 

On examination of the spine, the veteran complained of 
troubles with both the cervical and lumbosacral spine since 
his automobile accident in 1960.  Examination revealed no 
limitation of motion of the neck.  He could flex and 
hyperextend to 45 degrees each.  Lateral bending was to 20 
degrees bilaterally and rotation was to 90 degrees in each 
direction.  X-rays of the cervical spine revealed disc space 
narrowing at the C4-C5 and C5-C6 levels with some moderate 
encroachment on the neuro-foramina bilaterally at those 
levels.  Diagnoses included probable post-traumatic arthritis 
of the cervical spine.

On examination of the feet, the veteran complained of pain in 
the right forefoot.  Examination revealed that there was some 
tenderness over the metatarsal arch area, but not elsewhere.  
There was some decrease in sensation to pinprick in the toes 
and forefoot, bilaterally.  The diagnosis was history of 
injury to the right foot with residual pain and tenderness of 
the right forefoot.

On examination of the ears, the veteran reported that he had 
decreased hearing bilaterally and a constant buzzing type 
tinnitus since the automobile accident.  Examination revealed 
that the ear drums and canals were normal.  There was some 
tenderness of the left mastoid.  The pinnae and mastoids were 
normal.  No gross hearing loss was noted.

The previously cited private medical clinic records further 
reveal that in May 1996 it was reported that the veteran had 
some mild paravertebral tenderness at C7-T1.  Later in the 
same month the veteran reported complaints including cervical 
and thoracic pain and "post-traumatic" hearing loss.  
Examination of the ears revealed that the tympanic membranes 
appeared slightly scarred.  There was no acute infection.  He 
had some limitation of motion of the right ankle without 
swelling and some tenderness over the ankle and the dorsum of 
the foot.  There was tenderness over C7 and T1.  He had 
fairly good range of motion of the cervical spine.  Diagnoses 
included post-traumatic arthritis and back pain, right post-
traumatic and degenerative joint disease of the ankle and 
forefoot and post-traumatic hearing loss.  

In August 1996, it was reported that the veteran had mild to 
moderate degenerative joint disease with disc space 
narrowing.  X-rays of the cervical spine revealed osteophyte 
formation on the anterior and posterior endplates at C4-C5 
and C5-C6 and posterior end plate osteophytes at C3-C4.  The 
osteophytes encroached upon the intervertebral foramina on 
the left at C3-C4 and bilaterally at C4-C5 and C5-C6.  Facet 
joint degenerative changes were present in the mid-cervical 
region with loss of the cervical lordotic curve.  X-rays of 
the thoracic spine revealed minor endplate degenerative 
changes in the mid-thoracic region.

In a letter dated in August 1996, Ronald Hoenzsch, M.D., 
stated that the veteran had a complaint of chronic neck pain 
since an injury in 1960 at which time he suffered cervical 
and head trauma.  Dr. Hoenzsch stated that the veteran's 
significant head trauma was evidenced by an MRI showing 
encephalomalacia.  He stated that the veteran had residual 
post-traumatic hearing loss and diplopia.  He reported that 
cervical and upper thoracic x-rays showed moderate disc 
disease and osteoarthritis without evidence of nerve root 
compression on physical examination.  Dr. Hoenzsch opined 
that those findings could be secondary to the veteran's 
injury.

On VA examination in April 1997, the veteran complained of 
bilateral loss of hearing and buzzing type tinnitus which he 
had had since an automobile accident in 1960.  He related 
that the hearing loss had gradually worsened.  He also 
reported an episode of change in pressure in a pressure tank 
when he was being trained for submarine duty which may have 
contributed to the problem.  Physical examination did not 
reveal any abnormality.  On the authorized audiological 
evaluation pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
60
70
85
LEFT
10
20
60
60
65

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 94 in the left ear.  The 
diagnosis was sensorineural hearing loss probably secondary 
to old trauma.

On examination of the spine, the veteran complained of pain 
in the neck and lumbar spine ever since the accident.  He 
reported that he had been treated with physical therapy, 
chiropractic, cortisone shots and stretching exercises.  
Examination revealed that there was no tenderness or spasm of 
the musculature.  Range of motion of the neck was to 45 
degrees flexion and hyperextension; 18 degrees lateral 
bending ; and 80 degrees rotation in each direction.  X-rays 
revealed some narrowing of the interspace between C5 and C6.  
There was a slight increase in hypertrophic spurring at the 
bony margins of those vertebral bodies as compared with 
previous x-rays.  There was minimal intrusion by hypertrophic 
spurs into the neural foramina at the C5-C6 level on both 
sides.  The diagnoses included post-traumatic arthritis of 
the cervical spine.

The veteran also complained of pain in the right foot, 
especially if he stepped on pebbles while barefoot on the 
beach.  He also reported some decreased sensation over the 
right foot.  Examination revealed that there was some 
tenderness over the fourth and fifth metatarsal areas on the 
right.  The veteran reported that pinprick sensation was 
diminished over both hands and both feet in a stocking and 
glove-like fashion to the levels of the ankles and wrists 
bilaterally.  X-rays revealed no evidence of fractures or 
dislocations in the bones of the right foot.  There was mild 
hypertrophic spurring at the tarsometatarsal joint.  The 
impression was minimal degenerative arthritic changes of the 
right first tarsometatarsal joint.

On VA examination in February 1998, the veteran complained of 
pain in the right foot and ankle and along the metatarsal 
arch, particularly on weight bearing, and pain in the lower 
portion of his neck which at times radiated into his 
shoulders.  He did not complain of decreased range of motion 
or crepitation of the neck.  He reported difficulty fitting 
shoes because of the difference in the height of his instep, 
the right being higher than the left.  He also complained of 
pain in the lower portion of the neck at times radiating into 
the shoulders.  Examination revealed some tenderness over the 
distal aspect of the metatarsal bones.  The arches were 
bilaterally symmetrical without pes planus.  There was a dime 
sized depressed area slightly right at the midline at the 
vortex of the head which was non-tender.  The impression 
included degenerative arthritis of the cervical spine and 
degenerative changes in the small joints of the right foot.


Analysis

Service Connection 

To establish entitlement to service connection for a 
disability, the evidence must show that a disease or injury 
was incurred in or aggravated during service and that there 
is disability (residuals) as a result of that disease or 
injury.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(b).  The 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has held that there must 
be competent evidence of a current disability (medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303(b) (2001); Rabideau v. 
Derwinski, 2 Vet. App.141, 144 (1992); Caluza v. Brown, 7 
Vet. App. 498, 505 (1995).

The Board is aware of the initial finding of the RO in this 
case that the veteran's claim of service connection for 
bilateral hearing loss was not well-grounded and of the 
recent change in the law in which Congress amended 
38 U.S.C.A. § 5107 (and amended or added other relevant 
provisions) to clarify VA's duty assist a claimant in 
developing all facts pertinent to a claim for benefits.  Such 
duty includes requesting information as described in 
38 U.S.C.A. § 5106, as well as the accomplishment of a 
medical examination when such examination may substantiate 
entitlement to the benefits sought.  A claim may be decided 
without providing such assistance only when no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement, or the record includes medical 
evidence sufficient to adjudicate the claim.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified at 38 U.S.C.A. §§ 5100-5107 (West 1991 
& Supp. 2001)).  The Board finds that the evidentiary record 
in this case is complete and that, in view of the decision 
set forth below, there is no need to further develop the 
evidence or provide additional assistance to the veteran in 
gathering evidence to substantiate his claim.  

Hearing Loss

VA regulations provide that impaired hearing will be 
considered a "disability" only  when the auditory threshold 
is 40 decibels or greater at 500,  1000, 2000, 3000, or 4000 
hertz, where it is 26 decibels or greater in at least three 
of these frequencies, or where speech recognition scores 
under the Maryland CNC test are less than 94 percent.  38 
C.F.R. § 3.385 (2001).

The evidence clearly shows that the veteran presently has a 
hearing loss.  Recent audiometric examinations show auditory 
thresholds which meet the regulatory standards.  Service 
medical records show that the veteran sustained a head injury 
during service, and, on VA examination in April 1997, the 
examiner opined that the veteran's hearing loss was probably 
caused by old trauma.  Accordingly, the Board finds that the 
preponderance of the evidence supports the claim of service 
connection for bilateral hearing loss in this case.

Arthritis of the Cervical Spine

The veteran sustained a head injury during service resulting 
in a concussion and a skull fracture.  On VA examination in 
May 1996, he complained of trouble with his cervical spine.  
He had full range of motion of the neck.  X-rays revealed 
disc space narrowing and diagnoses included probable post-
traumatic arthritis of the cervical spine.  Additional x-rays 
in August 1996 revealed osteophyte formation from C3 to C6.  
On VA examination in April 1997 hypertrophic spurring in the 
cervical spine was reported and the diagnoses included post-
traumatic arthritis of the cervical spine.

The evidence shows that the veteran has arthritis of the 
cervical spine.  Although there is no evidence of cervical 
arthritis shown in service, as previously noted, he sustained 
a head injury during service.  On VA examination in April 
1997, the examiner opined that the veteran's cervical 
arthritis was traumatic in origin.  The only evidence of 
trauma which might have affected the cervical area was the 
head injury in service.  Accordingly, the Board finds that 
the preponderance of the evidence supports the claim of 
service connection for cervical arthritis in this case.

Increased Rating Claims

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Although the regulations 
require, in evaluating a given disability, that that 
disability be viewed in relation to its whole recorded 
history, 38 C.F.R. §§ 4.1, 4.2, 4.41 (2001), where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, it is the 
present level of disability which is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7 (2001).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2001).  The veteran's entire history is 
reviewed when making disability evaluations.  See generally 
38 C.F.R. 4.1 (2001); Schafrath v. Derwinski, 1 Vet. App. 589 
(1995).

Residuals of a Fracture of the Right Fifth Metatarsal

The Schedule for Rating Disabilities provides a 10 percent 
rating for residuals of foot injuries productive of moderate 
impairment of the foot.  A 20 percent rating is provided 
where impairment is moderately severe and a 30 percent rating 
is provided where impairment is severe.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.71a Code 5284.  A 40 percent rating is provided 
where there is loss or loss of use of a foot.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.71a Codes 5165, 5166, 5167.

The veteran has established entitlement to service connection 
for residuals of a fracture of the right fifth metatarsal 
which was sustained during service.  He has complaints of 
pain and tenderness in the right foot and x-rays have shown 
degenerative changes in the small joints of the right foot.  
Recent examinations have not shown evidence of limitation of 
motion or swelling of the right foot and on VA examination in 
February 1998 it was specifically noted that the arches were 
bilaterally symmetrical without pes planus.  Although the 
veteran has asserted that he has limited motion of the right 
foot and that the right foot is of a different size than the 
left, the objective medical evidence does not support the 
existence of such residual disabilities.  A 10 percent rating 
has been assigned for the veteran's residuals of a fracture 
of the right fifth metatarsal.  That rating is assigned in 
consideration of a disability productive of moderate 
impairment of the foot.  Moderately severe foot impairment is 
required for the assignment of a 20 percent rating under the 
above cited rating code.  The Board concludes that the 
preponderance of the evidence does not show foot impairment 
to that extent.

Scars of the Scalp and Face

Under Diagnostic Code 7800, a noncompensable rating is 
warranted for superficial scars which are on the head, face 
or neck and are slightly disfiguring, and a 10-percent 
evaluation is warranted for scars that are moderately 
disfiguring.  Pursuant to Diagnostic Codes 7803 and 7804, a 
10-percent evaluation also warranted for superficial scars 
that are tender and painful on objective demonstration, or 
poorly nourished with repeated ulceration.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.118 Codes 7800, 7803, 7804, 7805.  
Where the schedule does not provide a zero percent rating for 
a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31 (2001).  

When the veteran's scars of the scalp and face were initially 
described in 1961 it was reported that there was a Y-shaped 
scar on the uppermost portion of the scalp which was non-
tender, non-depressed, and covered by the hair and a small, 
almost invisible, non-disfiguring, non-tender, non-depressed 
scar on the right side of the chin.  In May 1996, it was 
reported that there was a depression in the vertex of the 
skull with no significant scarring in that area.  It was also 
reported that there was a 0.5 by 1/16 inch white, non-
depressed, non-tender scar on the right side of his chin 
which was covered by his beard.  In February 1998, the 
depressed area on the skull was described as dime sized and 
non-tender.

In this case, the veteran's scars of the head and chin are 
not shown to be more than slightly disfiguring.  There is no 
objective medical evidence of tenderness, pain, poor 
nourishment, or ulceration.  Although the veteran asserts 
that the scar on the skull limits his selection of hair style 
and is tender to the touch, the medical evidence simply does 
not demonstrate that there is moderate disfigurement or 
tenderness associated with that scar.  Under these 
circumstances, the Board must conclude that the preponderance 
of the evidence is against the claim for increase and that 
the criteria for a minimum 10 percent evaluation has not been 
met.


ORDER

Entitlement to service connection for a bilateral hearing 
loss is granted.

Entitlement to service connection for post-traumatic 
arthritis of the cervical spine claimed as upper back pain is 
granted.

An increased rating for residuals of a fracture of the right 
fifth metatarsal is denied.  

A compensable rating for a scars of the scalp and face is 
denied.



		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals



 

